                                                                LAW OFFICE OF Z. TAN PLLC
                                                                              MANHATTAN:
                                                                              110 E. 59TH STREET, SUITE 3200
                                                                              NEW YORK, NEW YORK 10022
                                                                              T: 212.593.6188 F: 888.306.8666
Admitted in New York
and New Jersey                                                                QUEENS:
                                                                              39-07 PRINCE STREET, SUITE 3B
                                                                              FLUSHING, NEW YORK 11354
                                               12/5/2019                      T: 718.886.6676 F: 718.679.9122
                                                                              info@ncny-law.com


                                         November 26, 2019
VIA ECF

Honorable Stewart D. Aaron
United State Magistrate Judge
500 Pearl Street
New York, NY 10007

                 Re: Sarikaputar et al. v Veratip Corp. et al. (Index No. 17-cv-814)

Dear Judge Aaron:

                We represent the defendants, J Akira LLC and Michael Bronstein (“Defendants”),
in the above titled action. I respectfully submit this letter to bring into this court’s attention of the
deficiency in Plaintiffs’ responses to Defendants’ First Set of Interrogatories.

                We served Defendants’ First Set of Interrogatories upon Plaintiffs’ counsel on
July 19, 2019 via email, as requested by Plaintiffs’ counsel (See Exhibit A: Defendants First Set
of Interrogatories). Not having received any response from Plaintiffs for three (3) months, on
October 22, 2019 we served Plaintiffs with a no-objection letter reminding Plaintiffs of their
responsibilities (See annexed Exhibit B: No-Objection Letter dated October 22, 2019). Still
having not received any response, on October 30, 2019 we emailed Plaintiffs’ counsel requesting
a “meet and confer” by telephone.

               Finally, on November 7, 2019 Plaintiffs’ provided their belated responses to
Defendants’ First Set of Interrogatories (See annexed Exhibit C: Plaintiffs’ Responses to
Defendants’ First Set of Interrogatories). However, Plaintiffs’ responses are deficient for various
reasons and we immediately email them a “Good Faith Letter” on November 7, 2019, demanding
a prompt cure (See annexed Exhibit D: Defendants’ Good Faith Letter dated November 7, 2019).
Not having received any response from Plaintiffs, we emailed Plaintiffs requesting a “meet and
confer.” Again, Plaintiffs are not responsive. I telephoned Plaintiffs’ counsel’s office today. I
was told Aaron Schweitzer, the responsible attorney, is not in the office today and I was advised
to email him. Therefore, parties have been unable to meet and confer.
                 Apparently, Plaintiffs’ failure in fulfilling their discovery responsibilities are not
incidental. In light of Judge Carter’s order dated on November 18, 2019 (See ECF Doc. 115),
Defendants cannot afford to extend further professional courtesy to Plaintiffs.

                  Accordingly, we respectfully request an Order from this Court to 1) compel
Plaintiffs to provide a supplemental response to Defendants’ First Set of Interrogatories within
seven (7) days to cure all the deficiencies; 2) issue an order that Plaintiffs have been deemed to
have waived all objections to Defendants’ First Set of Interrogatories for Plaintiffs’ repeated
failures to respond; and 3) grant Defendants’ reasonable attorneys’ fee as a result of Plaintiffs’
failure to fulfill their discovery responsibilities. Thank you for your time and consideration.

                                                                Respectfully Submitted

                                                                /s/ Bingchen Li
                                                                Bingchen Li (BL4750)




Defendants' motion to compel, for an Order striking Plaintiffs' objections and for attorneys'
fees is DENIED. Discovery in this matter closed on September 30, 2019 (see ECF No. 77) and
this motion is untimely. Moreover, the Court notes that Defendants' First Set of
Interrogatories is in violation of Local Civil Rule 33.3. In addition, to date, the parties have
not complied with Judge Carter's November 15, 2019 Order requiring the parties to "submit
a Joint Status Report on or before November 25, 2019 indicating whether they are ready to
proceed to trial and how long they anticipate the trial will last." (ECF No. 115.) The parties are
directed to comply immediately. SO ORDERED.
Dated: December 5, 2019
